Citation Nr: 0913594	
Decision Date: 04/10/09    Archive Date: 04/21/09

DOCKET NO.  06-29 948	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an initial compensable disability rating 
for bilateral hearing loss. 

2.  Entitlement to an initial rating in excess of 10 percent 
for residuals of a left inguinal hernia repair. 


ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel


INTRODUCTION

The Veteran served on active duty from August 1979 to August 
1982.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.   

In June 2008, the Board remanded these matters to the RO to 
afford due process and for other development.  Following its 
completion of the Board's requested actions, the RO increased 
the initial rating for residuals of a hernia from a 
noncompensable evaluation to 10 percent.  The United States 
Court of Appeals for Veterans Claims (Court) has held that on 
a claim for an original or increased rating, the claimant 
will generally be presumed to be seeking the maximum benefit 
allowed by law or regulations, and it follows that such a 
claim remains in controversy where less than the maximum 
benefit is awarded.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  
The Court further held that where a claimant has filed a 
Notice of Disagreement (NOD) as to an RO decision assigning a 
particular rating, a subsequent RO decision awarding a higher 
rating, but less than the maximum available benefit, does not 
abrogate the appeal.  Id.  The RO otherwise denied further 
adjustment for the Veteran's claims (as reflected in a 
November 2008 supplemental SOC (SSOC)) and returned these 
matters to the Board for further appellate consideration. 

The Board is obligated to seek out all issues that are 
reasonably raised from a liberal reading of documents or 
testimony of record and to identify all potential theories of 
entitlement to a benefit under the laws and regulations.  In 
December 2008, the Veteran submitted a statement relating to 
his hearing loss claim and apparently advancing a claim for 
increased (compensable) rating for a service connected right 
eye disorder as well as additional comment vis-à-vis a claim 
for service connection for right foot numbness that 
previously denied by the Board in June 2008.  That statement, 
together with January 2009 statement requesting examinations 
for right foot and right eye conditions, is construed to 
initiate a claim for increased rating for his service 
connected right eye disorder as well as a petition to reopen 
his claim for right foot numbness.  Because those issues are 
not before the Board on this appeal, they are hereby referred 
to the RO for appropriate action.  


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claims on appeal has been accomplished. 

2.  Bilateral hearing loss is manifested by level I hearing 
acuity in the left ear and no worse than level IV hearing 
acuity in the right ear.

3.  Residuals of a left inguinal hernia repair are limited to 
pain/discomfort with certain movements of the upper 
extremities.


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable rating for 
bilateral hearing loss are not met.  38 U.S.C.A. §§ 1155, 
5107(a) (West 2002); 38 C.F.R. §§ 3.321, 4.85, Diagnostic 
Code 6100 (2008).

2.  The criteria for an initial evaluation in excess of 10 
percent for a left inguinal hernia are not met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 
3.321, 4.1, 4.2, 4.3, 4.7, 4.114, Diagnostic Codes 7338, 7804 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


The Veterans Claims Assistance Act

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled 
by information provided to the Veteran in letters from the RO 
dated in May 2005, August 2008 and January 2009.  Those 
letters notified the Veteran of VA's responsibilities in 
obtaining information to assist the Veteran in completing his 
claim, identified the Veteran's duties in obtaining 
information and evidence to substantiate his claim, and 
requested that the Veteran send in any evidence in his 
possession that would support his claim.  (See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)), Quartuccio v. Principi, 
16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 
103, 110 (2005), reversed on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006), Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 
537 (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Formerly, 
the elements of proper notice included informing the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  Section 3.159 was recently amended, 
effective May 30, 2008 as to applications for benefits 
pending before VA on or filed thereafter, to eliminate the 
requirement that VA will request the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim.  73 Fed. Reg. 23353 (April 30, 2008).  

The Veteran also received notice as to how VA assigns 
disability ratings and effective dates and complies with the 
holding of Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In 
this case, he also received notice that for an increased-
compensation claim, § 5103(a) requires, at a minimum, that VA 
notify the claimant that, to substantiate a claim, the 
medical or lay evidence must show a worsening or increase in 
severity of the disability, and the effect that such 
worsening or increase has on the claimant's employment and 
daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  
Since the issue in this case (entitlement to assignment of a 
higher initial rating) is a downstream issue from that of 
service connection (for which a notice letter was duly sent 
in 2005), such notice is not actually required.  VAOPGCPREC 
8-2003 (Dec. 22, 2003).  The United States Court of Appeals 
for Veterans Claims (Court) has determined that the statutory 
scheme does not require another notice letter in a case such 
as this where the veteran was furnished proper notice with 
regard to the claim of service connection itself.  See 
Dingess, supra.  As such, the Board finds that the RO 
fulfilled its duty to notify.

The Board additionally notes that in January 2009 the Veteran 
requested another audiological examination; however, the VA 
had afforded such an examination only some six months 
earlier.  Another VA audiological examination was also 
afforded in the context of the current appeal in September 
2005.  The Veteran has not indicated why he feels the record 
is insufficient.  In the absence of any evidence to the 
contrary, the Board considers the record adequate for 
evaluation purposes.  

The Veteran has been made aware of the information and 
evidence necessary to substantiate his claims and has been 
provided opportunities to submit such evidence.  The RO has 
properly processed the appeal following the issuance of the 
required notice.  Moreover, all pertinent development has 
been undertaken, examinations have been performed, and all 
available evidence has been obtained in this case.  The 
appellant has not identified any additional evidence that 
could be obtained to substantiate the claim.  Clearly, from 
submissions by and on behalf of the Veteran, he is fully 
conversant with the legal requirements in this case.  Thus, 
the content of these letters complied with the requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  No 
further action is necessary for compliance with the VCAA.   

The Board has reviewed all the evidence in the Veteran's 
claims file, which includes his written contentions, service 
treatment records, VA medical records and examination 
reports.  Although this Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claim file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).  



Analysis

Disability ratings are rendered upon the VA's Schedule for 
Rating Disabilities as set forth at 38 C.F.R. Part 4.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity in 
civil occupations.  The disability must be viewed in relation 
to its history.  38 C.F.R. § 4.1.  The higher evaluation 
shall be assigned where the disability picture more nearly 
approximates the criteria for the next higher evaluation.  38 
C.F.R. § 4.7.  While lost time from work related to a 
disability may enter into the evaluation, the rating schedule 
is "considered adequate to compensate for considerable loss 
of working time from exacerbations proportionate" with the 
severity of the disability.  38 C.F.R. § 4.1.  

The United States Court of Appeals for Veterans Claims 
(hereinafter, "Court") has held that, in a claim of 
disagreement with the initial rating assigned following a 
grant of service connection, separate ratings can be assigned 
for separate periods of time, based on the facts found.  
Fenderson v. West, 12 Vet. App. 119 (1999). 

In adjudicating the increased rating claim, the Board 
determines whether (1) the weight of the evidence supports 
the claim, or (2) the weight of the "positive" evidence in 
favor of the claim is in relative balance with the weight of 
the "negative" evidence against the claim: the appellant 
prevails in either event.  However, if the weight of the 
evidence is against the appellant's claim, the claim must be 
denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102;  Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990). 

Hearing Loss

The Veteran was afforded a VA audiological examination 
conducted in September 2005.  At that time, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
50
55
70
75
80
LEFT
30
40
45
65
60

The average decibel loss between 1000 and 4000 hertz was 70 
decibels in the right ear, and 52.5 decibels in the left ear.  
Speech audiometry testing revealed speech recognition ability 
of 92 percent in the right ear at 85 dBHL and 92 percent in 
the left ear at 70 dBHL. 

The Veteran was afforded another VA audiological examination 
conducted in July 2008.  At that time, pure tone thresholds, 
in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
35
55
65
70
LEFT
30
40
50
65
65

The average decibel loss between 1000 and 4000 hertz was 
56.25 decibels in the right ear, and 55 decibels in the left 
ear.  Speech audiometry testing revealed speech recognition 
ability of 80 percent in the right ear and 96 percent in the 
left ear. 

Evaluations of bilateral defective hearing range from 
noncompensable to 100 percent based on organic impairment of 
hearing acuity as measured by the results of controlled 
speech discrimination tests together with average hearing 
threshold levels as measured by puretone audiometry tests.  
To evaluate the degree of disability from bilateral service-
connected defective hearing, the rating schedule establishes 
11 auditory acuity levels designated from level 1 for 
essentially normal acuity through level 11 for profound 
deafness.  38 C.F.R. § 4.85, Diagnostic Code 6100.  

When the issue involves a claim for an increased rating for a 
hearing loss, the applicable rating will be determined by 
applying the numerical values listed in the audiometric 
examination report to the applicable rating tables.  
38 C.F.R. § 4.85, Tables VI and VII.  The Board emphasizes 
that "assignment of disability ratings for hearing impairment 
are by mechanical application of the rating schedule to the 
numeric designations assigned after audiometric evaluations 
are rendered."  Lendenmann v. Principi, 3 Vet. App. 345, 339 
(1992).  

Applying the diagnostic criteria to the findings on 
audiological examination in September 2005, the findings 
correspond to auditory Level I designation (better ear) and 
auditory Level II designation (poorer ear), respectively.  
For the July 2008 examination, the findings correspond to 
auditory Level I designation (better ear) and auditory 
Level IV designation (poorer ear), respectively.  The Board 
notes that a zero percent rating is warranted for bilateral 
defective hearing where puretone threshold in one ear 
warrants an auditory acuity Level I designation, and the 
poorer ear warrants an auditory acuity level below Level X 
designation.  The current findings do not approach a 
compensable evaluation on either examination.

In reaching its decision, the Board has taken into account 
the Veteran's statements concerning the effects the bilateral 
hearing loss have on his profession as an electrician. 
Nevertheless, given the findings on the above audiometric 
examinations, an initial compensable evaluation is not in 
order. 

Inguinal Hernia 

In August 2005, the Veteran was afforded a VA examination.  
He reported having undergone a herniorrhaphy in 1982 with 
continuous symptoms thereafter, described as pulling in the 
inguinal region.  Certain activities precipitate pain.  He 
did not use a support belt or truss.  No clinical 
abnormalities or hernia residuals were documented.  Diagnosis 
was subjective pain secondary to herniorrhaphy.  

The Veteran was afforded another VA examination in August 
2008.  He reported experiencing pain as well as a tugging 
sensation when reaching overhead.  On physical examination 
his abdomen was soft with tenderness in the left lower 
quadrant without rebound or guarding.  There was no 
hepatosplenomegaly, no masses and no cosovertebral angle 
tenderness.  Diagnosis was left inguinal hernia with 
subsequent herniorrhaphy with residual pain/discomfort with 
certain movements of the upper extremities.  

The Veteran's residuals of inguinal hernia are initially 
evaluated pursuant to Diagnostic Code 7338.  Small inguinal 
hernia, reducible, or without true hernia protrusion, is 
rated noncompensably disabling.  Inguinal hernia that is not 
operated, but is remediable, is rated noncompensably 
disabling.  Postoperative recurrent inguinal hernia, readily 
reducible, well supported by truss or belt, is rated 10 
percent disabling.  Small inguinal hernia, postoperative 
recurrent, or unoperated irremediable, not well supported by 
truss, or not readily reducible, is rated 30 percent 
disabling.  Large inguinal hernia, postoperative recurrent, 
not well supported under ordinary conditions and not readily 
reducible, when considered inoperable, is rated 60 percent 
disabling.  A Note to Diagnostic Code 7338 provides that 10 
percent is to be added for bilateral involvement, provided 
the second hernia is compensable.  This means that the more 
severely disabling hernia is to be rated, and 10 percent, 
only, added for the second hernia, if the second hernia is of 
compensable degree.  38 C.F.R. § 4.114.  The clinical record 
does not demonstrate or approximate a compensable evaluation 
pursuant to the foregoing criteria.

The RO also evaluated the Veteran's hernia pursuant to 
Diagnostic Code 7804, which provides for a single disability 
rating of 10 percent for a superficial scar that is painful 
upon examination.  Here, although the medical evidence does 
not indicate the presence of a tender scar, it does reflect 
the Veteran's complaints of chronic pain and that the left 
quadrant was tender to palpation on the most recent VA 
examination in August 2008.  Accordingly, the disability 
approximates a 10 percent evaluation, but no greater, for 
residuals of a left inguinal hernia repair.  

Conclusion

Consideration has been given to staged ratings (different 
percentage ratings for different periods of time since the 
effective date of service connection).  Fenderson v. West, 12 
Vet. App. 119 (1999).  However, staged ratings are not 
indicated in the present case, as the Board finds that the 
weight of the credible evidence shows that the Veteran's 
service-connected disorders are properly rated since when his 
claim was filed.  

As the preponderance of the evidence is against the claim for 
an increased rating, the claims must be denied.  38 U.S.C.A. 
§ 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

There is no competent evidence of record which indicates that 
the Veteran's disabilities have caused marked interference 
with employment beyond that which is contemplated under the 
schedular criteria, or that there has been any necessary 
inpatient care.  Thus, there is no basis for consideration of 
an extraschedular evaluation under the provisions of 38 
C.F.R. § 3.321(b)(1).  Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).  There is nothing in the evidence of record to 
indicate that the application of the regular schedular 
standards is impractical in this case.  See Bagwell v. Brown, 
9 Vet. App. 337, 338-9 (1996). 


ORDER

Entitlement to an initial compensable evaluation for 
bilateral hearing loss is denied. 

Entitlement to an initial evaluation greater than 10 percent 
for residuals of an inguinal hernia is denied. 



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


